Noonan, J.
The judgment debtor, Irving Vogel, was served with the order in supplementary proceedings on February 19, 1930. This order contained an injunction forbidding him from transferring or disposing of any of his property. It is claimed that the judgment debtor violated this order by the payment of the sum of $250 to his sister on February 24, 1930, and by the payment of a similar sum to her on March 1, 1930. These moneys were delivered to his sister, as claimed by him, under an assignment executed long previous to the service of the order in supplementary proceedings, in payment of an indebtedness owing to her. It appears that these sums of money represented salary earned by the judgment debtor and paid to him by his employer subsequent to the making of the order. The judgment debtor cannot be held in contempt, since these moneys were after-acquired property and not subject to the injunction. (Potter v. Low, 16 How. Pr. 549; Rainsford v. Temple, 3 Misc. 294; Kroner v. Reilly, 49 App. Div. 41.) Motion is denied.